Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 1 of 28 PageID #: 1




SHAKED LAW GROUP, P.C.
Dan Shaked, Esq.
14 Harwood Court, Suite 415
Scarsdale, NY 10583
Tel. (917) 373-9128
ShakedLawGroup@gmail.com
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 RASHETA BUNTING, Individually and as the
 representative of a class of similarly situated
 persons,                                                       Case No. 21-cv-4622

                                           Plaintiff,

                          - against -

 IDEAL IMAGE GROUP INC.,

                                            Defendants.
 -----------------------------------------------------------X


                                   COMPLAINT – CLASS ACTION

                                             INTRODUCTION

                 1. Plaintiff, Rasheta Bunting (“Plaintiff” or “Bunting”), brings this action on behalf

of herself and all other persons similarly situated against Ideal Image Group Inc. (hereinafter “Ideal

Image” or “Defendant”), and states as follows:

                 2. Plaintiff is a visually-impaired and legally blind person who requires screen-

reading software to read website content using his computer. Plaintiff uses the terms “blind” or

“visually-impaired” to refer to all people with visual impairments who meet the legal definition of

blindness in that they have a visual acuity with correction of less than or equal to 20 x 200. Some

blind people who meet this definition have limited vision; others have no vision.




                                                        1
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 2 of 28 PageID #: 2




               3. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people

in the United States are visually impaired, including 2.0 million who are blind, and according to

the American Foundation for the Blind’s 2015 report, approximately 400,000 visually impaired

persons live in the State of New York.

               4. Plaintiff brings this civil rights action against Ideal Image for their failure to

design, construct, maintain, and operate their website to be fully accessible to and independently

usable by Plaintiff and other blind or visually-impaired persons. Defendant is denying blind and

visually-impaired persons throughout the United States with equal access to the goods and services

Ideal Image provides to their non-disabled customers through http//:www.idealimage.com

(hereinafter “idealimage.com” or “the website”). Defendants’ denial of full and equal access to

its website, and therefore denial of its products and services offered, and in conjunction with its

physical locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act (the

“ADA”).

               5. Plaintiff is also an advocate of the rights of similarly situated disabled persons

and is a “tester” for the purpose of asserting his civil rights and monitoring, ensuring, and

determining whether places of public accommodation and/or their websites and apps are in

compliance with the ADA.

               6. Idealimage.com provides to the public a wide array of the goods, services, price

specials, employment opportunities and other programs offered by Ideal Image.                     Yet,

idealimage.com contains thousands of access barriers that make it difficult if not impossible for

blind and visually-impaired customers to use the website. In fact, the access barriers make it

impossible for blind and visually-impaired users to even complete a transaction on the website.

Thus, Ideal Image excludes the blind and visually-impaired from the full and equal participation

in the growing Internet economy that is increasingly a fundamental part of the common
                                                  2
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 3 of 28 PageID #: 3




marketplace and daily living. In the wave of technological advances in recent years, assistive

computer technology is becoming an increasingly prominent part of everyday life, allowing blind

and visually-impaired persons to fully and independently access a variety of services.

               7. The blind have an even greater need than the sighted to shop and conduct

transactions online due to the challenges faced in mobility. The lack of an accessible website

means that blind people are excluded from experiencing transacting with defendant’s website and

from purchasing goods or services from defendant’s website.

               8. Despite readily available accessible technology, such as the technology in use at

other heavily trafficked retail websites, which makes use of alternative text, accessible forms,

descriptive links, resizable text and limits the usage of tables and JavaScript, Defendant has chosen

to rely on an exclusively visual interface. Ideal Image’s sighted customers can independently

browse, select, and buy online without the assistance of others. However, blind persons must rely

on sighted companions to assist them in accessing and purchasing on idealimage.com.

               9. By failing to make the website accessible to blind persons, Defendant is violating

basic equal access requirements under both state and federal law.

               10. Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the ADA. Such discrimination

includes barriers to full integration, independent living, and equal opportunity for persons with

disabilities, including those barriers created by websites and other public accommodations that are

inaccessible to blind and visually impaired persons. Similarly, New York state law requires places

of public accommodation to ensure access to goods, services, and facilities by making reasonable

accommodations for persons with disabilities.

               11. Plaintiff browsed and intended to find Defendant’s location nearest to her, make

an online booking for a Free Consultation, and sign up for laser hair removal services on
                                                 3
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 4 of 28 PageID #: 4




idealimage.com.    However, unless Defendant remedies the numerous access barriers on its

website, Plaintiff and Class members will continue to be unable to independently navigate, browse,

use, and complete a transaction on idealimage.com.

               12. Because Defendant’s website, idealimage.com, is not equally accessible to

blind and visually-impaired consumers, it violates the ADA. Plaintiff seeks a permanent injunction

to cause a change in Ideal Image’s policies, practices, and procedures to that Defendant’s website

will become and remain accessible to blind and visually-impaired consumers. This complaint also

seeks compensatory damages to compensate Class members for having been subjected to unlawful

discrimination.

                                JURISDICTION AND VENUE

               13. This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42 U.S.C. §

12181 et seq., and 28 U.S.C. § 1332, because this is a class action, as defined by 28 U.S.C. §

1332(d)(1)(B), in which a member of the putative class is a citizen of a different state than

Defendant, and the amount in controversy exceeds the sum or value of $5,000,000, excluding

interest and costs. See 28 U.S.C. § 133(d)(2).

               14. This Court also has supplemental jurisdiction over pursuant to 28 U.S.C. §

1367, over Plaintiff’s pendent claims under the New York State Human Rights Law, N.Y. Exec.

Law, Article 15 (Executive Law § 290 et seq.) and the New York City Human Rights Law, N.Y.C.

Administrative Code § 8-101 et seq. (“City Law”).

               15. Venue is proper in this District of New York pursuant to 28 U.S.C. §§ 1391(b)-

(c) and 144(a) because Plaintiff resides in this District, Defendant conducts and continues to

conduct a substantial and significant amount of business in this District, and a substantial portion

of the conduct complained of herein occurred in this District.
                                                 4
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 5 of 28 PageID #: 5




               16. Defendant is registered to do business in New York State and has been

conducting business in New York State, including in this District. Defendant maintains Brick-

and-mortar places of accommodation in this District which are subject to personal jurisdiction in

this District. Defendant also has been and is committing the acts alleged herein in this District and

has been and is violating the rights of consumers in this District and has been and is causing injury

to consumers in this District. A substantial part of the act and omissions giving rise to Plaintiff’s

claims have occurred in this District.

                                            PARTIES

               17. Plaintiff, is and has been at all relevant times a resident of Kings County,

State of New York.

               18. Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(l)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et

seq., the New York State Human Rights Law and the New York City Human Rights Law.

Plaintiff, Rasheta Bunting, cannot use a computer without the assistance of screen reader

software. Plaintiff, Rasheta Bunting, has been denied the full enjoyment of the facilities, goods

and services of idealimage.com, as well as to the facilities, goods and services of Defendant’s

brick and mortar locations, as a result of accessibility barriers on idealimage.com.

               19. Defendant, Ideal Image Group Inc., is Delaware Foreign Business Corporation

doing business in this state with its principal place of business located at 1 North Dale Marby

Highway, Tampa, FL 33609.

               20. Defendant owns and operates Ideal Image Spas (hereinafter, “Ideal Image

Spas” or “Spas”), which is a place of public accommodation. Ideal Image Spas are located in

New York State.



                                                 5
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 6 of 28 PageID #: 6




               21. Ideal Image Spas provide to the public important and enjoyable goods and

services including personal aesthetics and wellness services such as laser hair removal,

Coolsculpting, Botox and other related services. Defendant also provides to the public a website

known as idealimage.com which provides consumers with access to an array of goods and

services offered to the public by the Ideal Image Spas, including, the ability to learn about the

services provided at the Spas, the ability to make online bookings, the ability to make purchases,

learn about promotions, and learn about Ideal Image Spas and information about the Spas’

locations, and times of operation, among other features. The inaccessibility of idealimage.com

has deterred Plaintiff from finding Defendant’s location nearest to her, making an online booking

for a Free Consultation, and signing up for laser hair removal services.

               22. Defendant’s locations are public accommodations within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s website is a service, privilege, or

advantage that is heavily integrated with Defendant’s physical Spas and operates as a gateway

thereto.

                                    NATURE OF THE CASE

               23. The Internet has become a significant source of information, a portal, and a tool

for conducting business, doing everyday activities such as shopping, learning, banking,

researching, as well as many other activities for sighted, blind and visually-impaired persons alike.

               24. The blind access websites by using keyboards in conjunction with screen-

reading software which vocalizes visual information on a computer screen. Except for a blind

person whose residual vision is still sufficient to use magnification, screen access software

provides the only method by which a blind person can independently access the Internet. Unless

websites are designed to allow for use in this manner, blind persons are unable to fully access

Internet websites and the information, products and services contained therein.
                                                 6
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 7 of 28 PageID #: 7




               25. For screen-reading software to function, the information on a website must be

capable of being rendered into text. If the website content is not capable of being rendered into

text, the blind user is unable to access the same content available to sighted users.

               26. Blind users of Windows operating system-enabled computers and devises have

several screen-reading software programs available to them. Job Access With Speech, otherwise

known as “JAWS” is currently the most popular, separately purchase and downloaded screen-

reading software program available for blind computer users.

               27. The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web Content

Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established guidelines for making

websites accessible to blind and visually-impaired persons. These guidelines are universally

followed by most large business entities and government agencies to ensure their websites are

accessible.   Many Courts have also established WCAG 2.0 as the standard guideline for

accessibility. The federal government has also promulgated website accessibility standards under

Section 508 of the Rehabilitation Act. These guidelines are readily available via the Internet, so

that a business designing a website can easily access them. These guidelines recommend several

basic components for making websites accessible, including but not limited to: adding invisible

alt-text to graphics, ensuring that all functions can be performed using a keyboard and not just a

mouse, ensuring that image maps are accessible, and adding headings so that blind persons can

easily navigate the site. Without these very basic components, a website will be inaccessible to a

blind person using a screen reader.

                                  FACTUAL ALLEGATIONS




                                                  7
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 8 of 28 PageID #: 8




               28. Defendant operates Ideal Image Spas in New York State and throughout the

country and provides personal aesthetics and wellness services, including laser hair removal,

Coolsculpting, Botox, and other related services and products.

               29. Idealimage.com is a service and benefit offered by Ideal Image in New York

State and throughout the United States. Idealimage.com is owned, controlled and/or operated by

Ideal Image.

               30. Idealimage.com is a commercial website that offers products and services for

online sale that are available in the Ideal Image Spas. The online Spa allows the user to browse

and learn about personal aesthetic and wellness services, make online bookings, learn about the

products and services and perform a variety of other functions.

               31. Among the features offered by idealimage.com are the following:

               (a) learning about Spa information including, allowing persons who wish to visit

Ideal Image Spas to learn their location, hours of operation, and phone numbers;

               (b) an online Spa, allowing customers to learn about and book aesthetic and

wellness services and purchase gift cards, amongst other products; and

               (c) learning about the company, membership, career opportunities, and promotions.

               32. This case arises out of Ideal Image’s policy and practice of denying the blind

access to idealimage.com, including the goods and services offered by Ideal Image Spas through

idealimage.com.    Due to Ideal Image’s failure and refusal to remove access barriers to

idealimage.com, blind individuals have been and are being denied equal access to Ideal Image

Spas, as well as to the numerous goods, services and benefits offered to the public through

idealimage.com.

               33. Ideal Image denies the blind access to goods, services and information made

available through idealimage.com by preventing them from freely navigating idealimage.com.
                                                8
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 9 of 28 PageID #: 9




               34. Idealimage.com contains access barriers that prevent free and full use by

Plaintiff and blind persons using keyboards and screen-reading software. These barriers are

pervasive and include, but are not limited to: lack of alt-text on graphics, inaccessible drop-down

menus, the lack of navigation links, the lack of adequate prompting and labeling, the denial of

keyboard access, empty links that contain no text, redundant links where adjacent links go to the

same URL address, and the requirement that transactions be performed solely with a mouse.

               35. Alternative text (“Alt-text”) is invisible code embedded beneath a graphical

image on a website. Web accessibility requires that alt-text be coded with each picture so that a

screen-reader can speak the alternative text while sighted users see the picture. Alt-text does not

change the visual presentation except that it appears as a text pop-up when the mouse moves over

the picture. There are many important pictures on idealimage.com that lack a text equivalent. The

lack of alt-text on these graphics prevents screen readers from accurately vocalizing a description

of the graphics (screen-readers detect and vocalize alt-text to provide a description of the image to

a blind computer user). As a result, Plaintiff and blind idealimage.com customers are unable to

determine what is on the website, browse the website or investigate Ideal Image Spas’ web pages

and/or make purchases.

               36. Idealimage.com also lacks prompting information and accommodations

necessary to allow blind shoppers who use screen-readers to locate and accurately fill-out online

forms. On a shopping site such as idealimage.com, these forms include search fields to find

locations, fields to book services, and fields used to fill-out personal information, including

address and credit card information. Due to lack of adequate labeling, Plaintiff and blind

customers cannot make purchases or inquiries as to Defendant’s merchandise and locations, nor

can they enter their personal identification and financial information with confidence and



                                                  9
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 10 of 28 PageID #: 10




 security. Specifically, when Plaintiff attempted to use the Website, she encountered the

 following accessibility issues:

       Location
            o Plaintiff was unable to find any locations. Users are taken to the Locations page
               after they press the Location menu item, but focus doesn’t move to the map.
               Instead, focus starts at the unlabeled logo image and users must press the tab
               key 51 times before they hear the zip code field.
            o Skip navigation was not announced. Submenu items are automatically expanded
               and announced. This happens every time users are taken to a new page. Users
               have to also endure multiple unlabeled elements at the top of each page. For
               example, before focus moves to the Zip code field, users hear “button.” It’s
               unclear what this is referring to since none of the onscreen elements showed a
               visible focus so we couldn’t tell what was being announced.
            o After entering a zip code, focus doesn’t move to the search submit button. A
               submit button is present but it doesn’t receive focus and it’s not labeled.
            o Once they press enter, then the map updates and the list of clinics is updated,
               but this isn’t announced. Instead, the zip code field is announced again. Users
               have to tab again and then all of the locations are announced as one long run on
               sentence.
       Free Consultation
            o The coupon images are displayed, but they’re announced as a single, image.
               Users only hear “ideal image graphic.” None of the text content in the coupon
               images is announced.
            o When Plaintiff navigated to the free consultation form fields, she found that the
               combo box, shown beneath the zip code field, is not labeled. It’s announced as
               required, but screen reader users cannot select a value. When a screen reader is
               on, then users cannot expand or hear any values for this dropbox. Since this is a
               required field, users cannot move to the next step.
            o When Plaintiff pressed the Next button, then focus moved to the unlabeled
               combo box and announced that it was required. Users only hear “required field,
               invalid entry” when they press the Next button. Invalid entry means that a user
               entered invalid data in a text field which didn’t happen so this is very confusing
               and will likely cause users to go back and modify each text field. The name of the
               error field is also not announced so users can’t tell where the problem is.
       None of the images on the View All Promotions page are labeled. Plaintiff and other
        screen reader users don’t hear any of the specials.
 Consequently, Plaintiff and blind visitors to the website are unable to complete a transaction.



                                                 10
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 11 of 28 PageID #: 11




                37. Furthermore, idealimage.com lacks accessible image maps. An image map is

 a function that combines multiple words and links into one single image. Visual details on this

 single image highlight different “hot spots” which, when clicked on, allow the user to jump to

 many different destinations within the website. For an image map to be accessible, it must

 contain alt-text for the various “hot spots.” The image maps on idealimage.com’s menu page do

 not contain adequate alt-text and are therefore inaccessible to Plaintiff and the other blind

 individuals attempting to make a purchase. When Plaintiff tried to access the menu link in order

 to make a booking and purchase, she was unable to access it completely.

                38. Moreover, the lack of navigation links on Defendant’s website makes

 attempting to navigate through Idealimage.com even more time consuming and confusing for

 Plaintiff and blind consumers.

                39. Idealimage.com requires the use of a mouse to complete a transaction. Yet, it

 is a fundamental tenet of web accessibility that for a web page to be accessible to Plaintiff and

 blind people, it must be possible for the user to interact with the page using only the keyboard.

 Indeed, Plaintiff and blind users cannot use a mouse because manipulating the mouse is a visual

 activity of moving the mouse pointer from one visual spot on the page to another. Thus,

 idealimage.com’s inaccessible design, which requires the use of a mouse to complete a

 transaction, denies Plaintiff and blind customers the ability to independently navigate and/or

 make purchases on Idealimage.com.

                40. Due to idealimage.com’s inaccessibility, Plaintiff and blind customers must in

 turn spend time, energy, and/or money to make their purchases at a Ideal Image Spas. Some

 blind customers may require a driver to get to the Spas or require assistance in navigating the

 Spas. Unfortunately, Plaintiff could not even locate a Spa location on the website. By contrast,

 if idealimage.com was accessible, a blind person could independently investigate products and
                                                  11
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 12 of 28 PageID #: 12




 programs and make purchases and/or reservations via the Internet as sighted individuals can and

 do. According to WCAG 2.0 Guideline 2.4.1, a mechanism is necessary to bypass blocks of

 content that are repeated on multiple webpages because requiring users to extensively tab before

 reaching the main content is an unacceptable barrier to accessing the website. Plaintiff must tab

 through every navigation bar option and footer on Defendant’s website in an attempt to reach the

 desired service. Thus, idealimage.com’s inaccessible design, which requires the use of a mouse

 to complete a transaction, denies Plaintiff and blind customers the ability to independently make

 purchases on idealimage.com.

                41. Idealimage.com thus contains access barriers which deny the full and equal

 access to Plaintiff, who would otherwise use idealimage.com and who would otherwise be able

 to fully and equally enjoy the benefits and services of Ideal Image Spas in New York State and

 throughout the United States.

                42. Plaintiff, Rasheta Bunting, has made numerous attempts to complete a

 booking and purchase on idealimage.com, most recently on August 14, 2021, but was unable to

 do so independently because of the many access barriers on Defendant’s website. These access

 barriers have caused idealimage.com to be inaccessible to, and not independently usable by,

 blind and visually-impaired persons. Amongst other access barriers experienced, Plaintiff was

 unable to find Defendant’s location nearest to her, make an online booking for a Free

 Consultation, and sign up for laser hair removal services. Moreover, Plaintiff intends on visiting

 the website in the future in order to book personal aesthetic and wellness services.

                43. As described above, Plaintiff has actual knowledge of the fact that

 Defendant’s website, idealimage.com, contains access barriers causing the website to be

 inaccessible, and not independently usable by, blind and visually-impaired persons.



                                                 12
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 13 of 28 PageID #: 13




                44. These barriers to access have denied Plaintiff full and equal access to, and

 enjoyment of, the goods, benefits and services of idealimage.com and the Ideal Image Spas.

                45. Defendant engaged in acts of intentional discrimination, including but not

 limited to the following policies or practices:

                (a) constructed and maintained a website that is inaccessible to blind class

 members with knowledge of the discrimination; and/or

                (b) constructed and maintained a website that is sufficiently intuitive and/or

 obvious that is inaccessible to blind class members; and/or

                (c) failed to take actions to correct these access barriers in the face of substantial

 harm and discrimination to blind class members.

                46. Defendant utilizes standards, criteria or methods of administration that have

 the effect of discriminating or perpetuating the discrimination of others.

                47. Because of Defendant’s denial of full and equal access to, and enjoyment of,

 the goods, benefits and services of idealimage.com and Ideal Image Spas, Plaintiff and the class

 have suffered an injury-in-fact which is concrete and particularized and actual and is a direct

 result of defendant’s conduct.

                                  CLASS ACTION ALLEGATIONS

                48. Plaintiff, on behalf of herself and all others similarly situated, seeks

 certification of the following nationwide class pursuant to Rule 23(a) and 23(b)(2) of the Federal

 Rules of Civil Procedure: “all legally blind individuals in the United States who have attempted

 to access Idealimage.com and as a result have been denied access to the enjoyment of goods and

 services offered in the Ideal Image Spas, during the relevant statutory period.”

                49. Plaintiff seeks certification of the following New York subclass pursuant to

 Fed.R.Civ.P. 23(a), 23(b)(2), and, alternatively, 23(b)(3): “all legally blind individuals in New
                                                   13
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 14 of 28 PageID #: 14




 York State who have attempted to access idealimage.com and as a result have been denied access

 to the enjoyment of goods and services offered in the Ideal Image Spas, during the relevant

 statutory period.”

                50. There are hundreds of thousands of visually-impaired persons in New York

 State. There are approximately 8.1 million people in the United States who are visually-

 impaired. Id. Thus, the persons in the class are so numerous that joinder of all such persons is

 impractical and the disposition of their claims in a class action is a benefit to the parties and to

 the Court.

                51. This case arises out of Defendant’s policy and practice of maintaining an

 inaccessible website denying blind persons access to the goods and services of idealimage.com

 and the Ideal Image Spas. Due to Defendant’s policy and practice of failing to remove access

 barriers, blind persons have been and are being denied full and equal access to independently

 browse, select and shop on idealimage.com and by extension the goods and services offered

 through Defendant’s website to Ideal Image Spas.

                52. There are common questions of law and fact common to the class, including

 without limitation, the following:

                (a) Whether idealimage.com is a “public accommodation” under the ADA;

                (b) Whether idealimage.com is a “place or provider of public accommodation”

 under the laws of New York;

                (c) Whether Defendant, through its website, idealimage.com, denies the full and

 equal enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to

 people with visual disabilities in violation of the ADA; and




                                                   14
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 15 of 28 PageID #: 15




                  (d) Whether Defendant, through its website, idealimage.com, denies the full and

 equal enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to

 people with visual disabilities in violation of the law of New York.

                  53. The claims of the named Plaintiff are typical of those of the class. The class,

 similar to the Plaintiff, is severely visually-impaired or otherwise blind, and claims Ideal Image

 has violated the ADA, and/or the laws of New York by failing to update or remove access

 barriers on their website, idealimage.com, so it can be independently accessible to the class of

 people who are legally blind.

                  54. Plaintiff will fairly and adequately represent and protect the interests of the

 members of the Class because Plaintiff has retained and is represented by counsel competent and

 experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

 to the members of the class. Class certification of the claims is appropriate pursuant to Fed. R.

 Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to

 the Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff and

 the Class as a whole.

                  55. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

 because questions of law and fact common to Class members clearly predominate over questions

 affecting only individual class members, and because a class action is superior to other available

 methods for the fair and efficient adjudication of this litigation.

                  56. Judicial economy will be served by maintenance of this lawsuit as a class

 action in that it is likely to avoid the burden that would be otherwise placed upon the judicial

 system by the filing of numerous similar suits by people with visual disabilities throughout the

 United States.



                                                    15
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 16 of 28 PageID #: 16




                57. References to Plaintiff shall be deemed to include the named Plaintiff and

 each member of the class, unless otherwise indicated.

                                 FIRST CAUSE OF ACTION
    (Violation of 42 U.S.C. §§ 12181 et seq. – Title III of the Americans with Disabilities Act)

                58. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 57 of this Complaint as though set forth at length herein.

                59. Title III of the American with Disabilities Act of 1990, 42 U.S.C. § 12182(a)

 provides that “No individual shall be discriminated against on the basis of disability in the full

 and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations

 of any place of public accommodation by any person who owns, leases (or leases to), or operates

 a place of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or

 criteria or methods of administration that have the effect of discriminating on the basis of

 disability.” 42 U.S.C. § 12181(b)(2)(D)(I).

                60. The Ideal Image Spas located in New York State are a sales establishment and

 public accommodation within the definition of 42 U.S.C. §§ 12181(7)(E). idealimage.com is a

 service, privilege or advantage of Ideal Image Spas. Idealimage.com is a service that is by and

 integrated with the Spas.

                61. Defendant is subject to Title III of the ADA because it owns and operates the

 Ideal Image Spas.

                62. Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I), it is unlawful

 discrimination to deny individuals with disabilities or a class of individuals with disabilities the

 opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

 or accommodations of an entity.

                63. Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

                                                  16
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 17 of 28 PageID #: 17




 discrimination to deny individuals with disabilities or a class of individuals with disabilities an

 opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

 or accommodation, which is equal to the opportunities afforded to other individuals.

                64. Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II),

 unlawful discrimination includes, among other things, “a failure to make reasonable

 modifications in policies, practices, or procedures, when such modifications are necessary to

 afford such goods, services, facilities, privileges, advantages, or accommodations to individuals

 with disabilities, unless the entity can demonstrate that making such modifications would

 fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

 accommodations.”

                65. In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III),

 unlawful discrimination also includes, among other things, “a failure to take such steps as may

 be necessary to ensure that no individual with disability is excluded, denied services, segregated

 or otherwise treated differently than other individuals because of the absence of auxiliary aids

 and services, unless the entity can demonstrate that taking such steps would fundamentally alter

 the nature of the good, service, facility, privilege, advantage, or accommodation being offered or

 would result in an undue burden.”

                66. There are readily available, well-established guidelines on the Internet for

 making websites accessible to the blind and visually-impaired. These guidelines have been

 followed by other business entities in making their websites accessible, including but not limited

 to ensuring adequate prompting and accessible alt-text. Incorporating the basic components to

 make their website accessible would neither fundamentally alter the nature of Defendant’s

 business nor result in an undue burden to Defendant.



                                                  17
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 18 of 28 PageID #: 18




                67. The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C.

 § 12101 et seq., and the regulations promulgated thereunder. Patrons of Ideal Image Spas who

 are blind have been denied full and equal access to idealimage.com, have not been provided

 services that are provided to other patrons who are not disabled, and/or have been provided

 services that are inferior to the services provided to non-disabled patrons.

                68. Defendant has failed to take any prompt and equitable steps to remedy its

 discriminatory conduct. These violations are ongoing.

                69. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class and subclass on the basis of

 disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of idealimage.com and Ideal Image Spas in violation of

 Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12181 et seq. and/or its

 implementing regulations.

                70. Unless the Court enjoins Defendant from continuing to engage in these

 unlawful practices, Plaintiff and members of the proposed class and subclass will continue to

 suffer irreparable harm.

                71. The actions of Defendant were and are in violation of the ADA, and therefore

 Plaintiff invokes her statutory right to injunctive relief to remedy the discrimination.

                72. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                73. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set

 forth and incorporated therein, Plaintiff prays for judgment as set forth below.

                                SECOND CAUSE OF ACTION
                (Violation of New York State Human Rights Law, N.Y. Exec. Law
                             Article 15 (Executive Law § 292 et seq.))



                                                  18
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 19 of 28 PageID #: 19




                74. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 73 of this Complaint as though set forth at length herein.

                75. N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

 practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent, or

 employee of any place of public accommodation . . . because of the . . . disability of any person,

 directly or indirectly, to refuse, withhold from or deny to such person any of the

 accommodations, advantages, facilities or privileges thereof.”.

                76. The Ideal Image Spas located in New York State are a sales establishment and

 public accommodation within the definition of N.Y. Exec. Law § 292(9). Idealimage.com is a

 service, privilege or advantage of Ideal Image Spas. Idealimage.com is a service that is by and

 integrated with the Spas.

                77. Defendant is subject to the New York Human Rights Law because it owns and

 operates the Ideal Image Spas and idealimage.com. Defendant is a person within the meaning of

 N.Y. Exec. Law. § 292(1).

                78. Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

 remove access barriers to idealimage.com, causing idealimage.com and the services integrated

 with Ideal Image Spas to be completely inaccessible to the blind. This inaccessibility denies

 blind patrons the full and equal access to the facilities, goods and services that Defendant makes

 available to the non-disabled public.

                79. Specifically, under N.Y. Exec. Law § unlawful discriminatory practice

 includes, among other things, “a refusal to make reasonable modifications in policies, practices,

 or procedures, when such modifications are necessary to afford facilities, privileges, advantages

 or accommodations to individuals with disabilities, unless such person can demonstrate that



                                                 19
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 20 of 28 PageID #: 20




 making such modifications would fundamentally alter the nature of such facilities, privileges,

 advantages or accommodations.”

                80. In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory

 practice also includes, “a refusal to take such steps as may be necessary to ensure that no

 individual with a disability is excluded or denied services because of the absence of auxiliary

 aids and services, unless such person can demonstrate that taking such steps would

 fundamentally alter the nature of the facility, privilege, advantage or accommodation being

 offered or would result in an undue burden.”

                81. There are readily available, well-established guidelines on the Internet for

 making websites accessible to the blind and visually-impaired. These guidelines have been

 followed by other business entities in making their website accessible, including but not limited

 to: adding alt-text to graphics and ensuring that all functions can be performed by using a

 keyboard. Incorporating the basic components to make their website accessible would neither

 fundamentally alter the nature of Defendant’s business nor result in an undue burden to

 Defendant.

                82. Defendant’s actions constitute willful intentional discrimination against the

 class on the basis of a disability in violation of the New York State Human Rights Law, N.Y.

 Exec. Law § 296(2) in that Defendant has:

                (a) constructed and maintained a website that is inaccessible to blind class

 members with knowledge of the discrimination; and/or

                (b) constructed and maintained a website that is sufficiently intuitive and/or

 obvious that is inaccessible to blind class members; and/or

                (c) failed to take actions to correct these access barriers in the face of substantial

 harm and discrimination to blind class members.
                                                  20
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 21 of 28 PageID #: 21




                83. Defendant has failed to take any prompt and equitable steps to remedy their

 discriminatory conduct. These violations are ongoing.

                84. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class and subclass on the basis of

 disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of idealimage.com and Ideal Image Spas under N.Y. Exec.

 Law § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins Defendant

 from continuing to engage in these unlawful practices, Plaintiff and members of the class will

 continue to suffer irreparable harm.

                85. The actions of Defendant were and are in violation of the New York State

 Human Rights Law and therefore Plaintiff invokes her right to injunctive relief to remedy the

 discrimination.

                86. Plaintiff is also entitled to compensatory damages, as well as civil penalties

 and fines pursuant to N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

                87. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                88. Pursuant to N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

 forth and incorporated therein, Plaintiff prays for judgment as set forth below.

                                   THIRD CAUSE OF ACTION
                   (Violation of New York State Civil Rights Law, NY CLS Civ R,
                                  Article 4 (CLS Civ R § 40 et seq.))

                89. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 88 of this Complaint as though set forth at length herein.

                90. Plaintiff served notice thereof upon the attorney general as required by N.Y.

 Civil Rights Law § 41.



                                                  21
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 22 of 28 PageID #: 22




                91. N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction

 of this state shall be entitled to the full and equal accommodations, advantages, facilities, and

 privileges of any places of public accommodations, resort or amusement, subject only to the

 conditions and limitations established by law and applicable alike to all persons. No persons,

 being the owner, lessee, proprietor, manager, superintendent, agent, or employee of any such

 place shall directly or indirectly refuse, withhold from, or deny to any person any of the

 accommodations, advantages, facilities and privileges thereof . . .”

                92. N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

 disability, as such term is defined in section two hundred ninety-two of executive law, be

 subjected to any discrimination in his or her civil rights, or to any harassment, as defined in

 section 240.25 of the penal law, in the exercise thereof, by any other person or by any firm,

 corporation or institution, or by the state or any agency or subdivision.”

                93. The Ideal Image Spas located in New York State are a sales establishment and

 public accommodation within the definition of N.Y. Civil Rights Law § 40-c(2).

 Idealimage.com is a service, privilege or advantage of the Ideal Image Spas. Idealimage.com is

 a service that is by and integrated with the Spas.

                94. Defendant is subject to New York Civil Rights Law because it owns and

 operates Ideal Image Spas and idealimage.com. Defendant is a person within the meaning of

 N.Y. Civil Law § 40-c(2).

                95. Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update

 or remove access barriers to idealimage.com, causing idealimage.com and the services integrated

 with the Ideal Image Spas to be completely inaccessible to the blind. This inaccessibility denies

 blind patrons full and equal access to the facilities, goods and services that Defendant makes

 available to the non-disabled public.
                                                  22
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 23 of 28 PageID #: 23




                 96. There are readily available, well-established guidelines on the Internet for

 making websites accessible to the blind and visually-impaired. These guidelines have been

 followed by other business entities in making their website accessible, including but not limited

 to: adding alt-text to graphics and ensuring that all functions can be performed by using a

 keyboard. Incorporating the basic components to make their website accessible would neither

 fundamentally alter the nature of Defendant’s business nor result in an undue burden to

 Defendant.

                 97. In addition, N.Y. Civil Rights Law § 41 states that “any corporation which

 shall violate any of the provisions of sections forty, forty-a, forty-b or forty two . . . shall for each

 and every violation thereof be liable to a penalty of not less than one hundred dollars nor more

 than five hundred dollars, to be recovered by the person aggrieved thereby . . .”

                 98. Specifically, under N.Y. Civil Rights Law § 40-d, “any person who shall

 violate any of the provisions of the foregoing section, or subdivision three of section 240.30 or

 section 240.31 of the penal law, or who shall aid or incite the violation of any of said provisions

 shall for each and every violation thereof be liable to a penalty of not less than one hundred

 dollars nor more than five hundred dollars, to be recovered by the person aggrieved thereby in

 any court of competent jurisdiction in the county in which the defendant shall reside . . .”

                 99. Defendant has failed to take any prompt and equitable steps to remedy their

 discriminatory conduct. These violations are ongoing.

                 100. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class on the basis of disability are

 being directly indirectly refused, withheld from, or denied the accommodations, advantages,

 facilities and privileges thereof in § 40 et seq. and/or its implementing regulations.



                                                    23
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 24 of 28 PageID #: 24




                 101. Plaintiff is entitled to compensatory damages of five hundred dollars per

 instance, as well as civil penalties and fines pursuant to N.Y. Civil Rights Law § 40 et seq. for

 each and every offense.

                                   FOURTH CAUSE OF ACTION
                           (Violation of New York City Human Rights Law,
                             N.Y.C. Administrative Code § 8-102, et seq.)

                 102. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 101 of this Complaint as though set forth at length herein.

                 103. N.Y.C. Administrative Code § 8-107(4)(a) provides that “it shall be an

 unlawful discriminatory practice for any person, being the owner, lessee, proprietor, manager,

 superintendent, agent or employee of any place or provider of public accommodation, because of

 . . . disability . . . directly or indirectly, to refuse, withhold from or deny to such person, any of

 the accommodations, advantages, facilities or privileges thereof.”

                 104. Ideal Image Spas located in New York State are a sales establishment and

 public accommodation within the definition of N.Y.C. Administrative Code § 8-102(9).

 Idealimage.com is a service, privilege or advantage of the Ideal Image Spas. Idealimage.com is

 a service that is by and integrated with the Spas.

                 105. Defendant is subject to City Law because it owns and operates the Ideal

 Image Spas and idealimage.com. Defendant is a person within the meaning of N.Y.C.

 Administrative Code § 8-102(1).

                 106. Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing

 to update or remove access barriers to idealimage.com, causing idealimage.com and the services

 integrated with the Ideal Image Spas to be completely inaccessible to the blind. This

 inaccessibility denies blind patrons full and equal access to the facilities, goods, and services that

 Defendant makes available to the non-disabled public. Specifically, Defendant is required to
                                                    24
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 25 of 28 PageID #: 25




 “make reasonable accommodation to the needs of persons with disabilities . . . any person

 prohibited by the provisions of [§ 8-107 et seq.] from discriminating on the basis of disability

 shall make reasonable accommodation to enable a person with a disability to . . . enjoy the right

 or rights in question provided that the disability is known or should have been known by the

 covered entity.” N.Y.C. Administrative Code § 8-107(15)(a).

                107. Defendant’s actions constitute willful intentional discrimination against the

 class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-107(4)(a)

 and § 8-107(15)(a) in that Defendant has:

                (a) constructed and maintained a website that is inaccessible to blind class

 members with knowledge of the discrimination; and/or

                (b) constructed and maintained a website that is sufficiently intuitive and/or

 obvious that is inaccessible to blind class members; and/or

                (c) failed to take actions to correct these access barriers in the face of substantial

 harm and discrimination to blind class members.

                108. Defendant has failed to take any prompt and equitable steps to remedy their

 discriminatory conduct. These violations are ongoing.

                109. As such, Defendant discriminates, and will continue in the future to

 discriminate against Plaintiff and members of the proposed class and subclass on the basis of

 disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of idealimage.com and the Ideal Image Spas under N.Y.C.

 Administrative Code § 8-107(4)(a) and/or its implementing regulations. Unless the Court

 enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and members

 of the class will continue to suffer irreparable harm.



                                                  25
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 26 of 28 PageID #: 26




                110. The actions of Defendant were and are in violation of City law and therefore

 Plaintiff invokes his right to injunctive relief to remedy the discrimination.

                111. Plaintiff is also entitled to compensatory damages, as well as civil penalties

 and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense.

                112. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                113. Pursuant to N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) and the

 remedies, procedures, and rights set forth and incorporated therein, Plaintiff prays for judgment

 as set forth below.

                                   FIFTH CAUSE OF ACTION
                                       (Declaratory Relief)

                114. Plaintiff repeats, realleges and incorporates by reference the allegations

 contained in paragraphs 1 through 113 of this Complaint as though set forth at length herein.

                115. An actual controversy has arisen and now exists between the parties in that

 Plaintiff contends, and is informed and believes that Defendant denies, that idealimage.com

 contains access barriers denying blind customers the full and equal access to the goods, services

 and facilities of idealimage.com and by extension Ideal Image Spas, which Ideal Image owns,

 operates and/or controls, fails to comply with applicable laws including, but not limited to, Title

 III of the American with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

 seq., and N.Y.C. Administrative Code § 8-107, et seq. prohibiting discrimination against the

 blind.

                116. A judicial declaration is necessary and appropriate at this time in order that

 each of the parties may know their respective rights and duties and act accordingly.




                                                  26
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 27 of 28 PageID #: 27




                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully demands judgment in favor of Plaintiff and

 the class and against the Defendants as follows:

    a)   A preliminary and permanent injunction to prohibit Defendant from violating the

         Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

         seq., and N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

    b)   A preliminary and permanent injunction requiring Defendant to take all the steps

         necessary to make its website, idealimage.com, into full compliance with the requirements

         set forth in the ADA, and its implementing regulations, so that Idealimage.com is readily

         accessible to and usable by blind individuals;

    c)   A declaration that Defendant owns, maintains and/or operates its website,

         idealimage.com, in a manner which discriminates against the blind and which fails to

         provide access for persons with disabilities as required by Americans with Disabilities

         Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C.

         Administrative Code § 8-107, et seq., and the laws of New York;

    d)   An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(2) and/or

         (b)(3), appointing Plaintiff as Class Representative, and his attorneys as Class Counsel;

    e)   An order directing Defendant to continually update and maintain its website to ensure that

         it remains fully accessible to and usable by the visually-impaired;

    f)   Compensatory damages in an amount to be determined by proof, including all applicable

         statutory damages and fines, to Plaintiff and the proposed class for violations of their civil

         rights under New York State Human Rights Law and City Law;

    g)   Plaintiff’s reasonable attorneys’ fees, expenses, and costs of suit as provided by state and

         federal law;
                                                  27
Case 1:21-cv-04622-MKB-RER Document 1 Filed 08/17/21 Page 28 of 28 PageID #: 28




    h)   For pre- and post-judgment interest to the extent permitted by law; and

    i)   For such other and further relief which this court deems just and proper.

 Dated: Scarsdale, New York
        August 17, 2021
                                                SHAKED LAW GROUP, P.C.
                                                Attorneys for Plaintiff

                                              By:/s/Dan Shaked_________
                                                Dan Shaked, Esq.
                                                14 Harwood Court, Suite 415
                                                Scarsdale, NY 10583
                                                Tel. (917) 373-9128
                                                e-mail: ShakedLawGroup@Gmail.com




                                                28
